      Case 3:19-cv-00335-PRM-MAT Document 42 Filed 05/29/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


DANIEL ANDRES DURAN                §
    # 02297580                     §
                                   §
          Plaintiff,               §
                                   §
v.                                 §                          NO. EP-19-CV-335-PRM-MAT
                                   §
EL PASO POLICE DEPARTMENT, et al., §
                                   §
          Defendants.              §


                          MEMORANDUM OPINION AND ORDER

       Before the Court is a Motion for Appointment of Counsel (ECF No. 39), filed by Plaintiff

Daniel Andres Duran (“Plaintiff”). Plaintiff is incarcerated at the Texas Department of Criminal

Justice (“TDCJ”) Walker Sayle Unit in Breckenridge, Texas (ECF No. 21) and is proceeding pro

se and in forma pauperis. (ECF No. 7). This case was referred to this Court pursuant to the Standing

Order regarding prisoner civil rights cases and in accordance with 28 U.S.C. § 636(b) and

Appendix C to the Local Rules of the United States District Court for the Western District of

Texas. For the following reasons, the motion is DENIED WITHOUT PREJUDICE.

                                I.      PROCEDURAL HISTORY

       In this lawsuit, Plaintiff brings claims against the El Paso Police Department and two police

officers, Officer Mena and Officer Almanza, alleging that the officers used excessive force when

tackling Plaintiff to the ground, causing Plaintiff a broken bone, and that the officers subsequently

refused Plaintiff’s requests for help with his injury after he was in the officers’ custody. (ECF No.

8, at 4). Plaintiff also claims that the officers did not identify themselves and did not read him his




                                                  1
         Case 3:19-cv-00335-PRM-MAT Document 42 Filed 05/29/20 Page 2 of 5




Miranda1 rights. Id. at 3. On December 19, 2019, Plaintiff was granted leave to proceed with this

case in forma pauperis. (ECF No. 7). On December 30, Plaintiff was ordered to complete a

questionnaire regarding his complaint. (ECF No. 10). After receiving Plaintiff’s completed

questionnaire (ECF No. 22), the Court issued an order for service of process, directing that all

Defendants in this case be served. (ECF No. 24).

           Defendant Officer Victor Almanza (“Defendant Almanza”) filed an answer on March 27,

2020. (ECF No. 31). On May 21, 2020, Defendant Officer Virgil Mena (“Defendant Mena”) filed

a motion to dismiss, arguing that he is entitled to qualified immunity.2 (ECF No. 40). As of the

date of this Order, the El Paso Police Department has not yet made an appearance.

                                          II.    LAW & ANALYSIS

           An indigent plaintiff asserting civil rights claims under 42 U.S.C. § 1983 does not have a

right to the appointment of counsel unless the case presents exceptional circumstances. Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). In Ulmer, the Fifth Circuit articulated a number of

factors that should be considered in determining whether exceptional circumstances exist:

                   (1) the type and complexity of the case; (2) whether the indigent is
                   capable of adequately presenting his case; (3) whether the indigent
                   is in a position to investigate adequately the case; and (4) whether
                   the evidence will consist in large part of conflicting testimony so as
                   to require skill in the presentation of evidence and in cross
                   examination.

Id. at 213 (citations omitted). District courts should also consider whether the appointment of

counsel would be a service to the parties and the court “by sharpening the issues in the case,

shaping the examination of witnesses, and thus shortening the trial and assisting in a just


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
 An order vacating deadlines until May 1, 2020, was entered on March 27, 2020 due to the impact of the novel
Coronavirus pandemic and the Local Emergency Directive restricting certain activities of the local community. (ECF
No. 32).

                                                        2
      Case 3:19-cv-00335-PRM-MAT Document 42 Filed 05/29/20 Page 3 of 5




determination” Id. (citation omitted). A plaintiff’s attempts to secure private counsel independently

may also be considered. Naranjo v. Thompson, 809 F.3d 793, 799 (5th Cir. 2015).

       Here, Plaintiff has not demonstrated that exceptional circumstances exist. Plaintiff claims

that the defendants used excessive force causing him injury, refused his requests for help with his

injury, did not identify themselves, and did not read Plaintiffs his Miranda rights. (ECF Nos. 8,

22). At this early stage in the litigation, the Court finds nothing unusually complex or complicated

about these claims, which Plaintiff has adequately presented clearly and with detail in his

Complaint and answers to the questionnaire. See e.g., Chamberlain v. Chandler, 344 F. App’x

911, 913 (5th Cir. 2009) (finding issues were not complex to warrant a finding of exceptional

circumstances in a multi-defendant, multi-claim case, including a claim of deliberate indifference

to serious medical needs); Harmon v. Nguyen, No. 3:14-cv-2038-D, 2015 WL 153697, at *2 (N.D.

Tex. Jan. 12, 2015) (denying plaintiff’s motion for appointment of counsel in a case involving a

claim of excessive force where the plaintiff’s claims were factually and legally straightforward).

       Although Plaintiff claims he does not have sufficient access to legal materials and resources

to assist in the presentation of his case, he does admit that his current place of incarceration has a

“mini law library.” (ECF No. 39). However, Plaintiff has not demonstrated to the Court how the

materials to which he has access are insufficient to assist him in researching and investigating his

case. See Harmon, 2015 WL 153697, at *2 (denying motion to appoint counsel where plaintiff

made similar allegation).

       Furthermore, not all defendants have answered or made an appearance, and one defendant

has filed a motion to dismiss asserting the affirmative defense of qualified immunity. Therefore, it

is too early to tell what type of discovery may be required and how voluminous it will be, as well

as whether the evidence will consist in large part of conflicting testimony so as to require skill in



                                                  3
      Case 3:19-cv-00335-PRM-MAT Document 42 Filed 05/29/20 Page 4 of 5




the presentation of evidence and cross-examination. See Ulmer, 691 F.2d at 213; Moore v.

Crescent Med. Ctr., No. 3:16-cv-3362-M-BN, 2017 WL 635032, at *3 (N.D. Tex. Feb. 16, 2017)

(denying appointment of counsel where, inter alia, it was too early to tell how evidence will be

used in a case and whether it will consist of conflicting testimony). Considering all of these factors,

the Court also finds that there is no specific indication that the appointment of counsel would be a

service to the parties or the Court at this time.

        The Court notes that Plaintiff states that he has had “no luck [in securing an attorney] due

to the Pandemic Corona Virus.” (ECF No. 39). However, Plaintiff does not describe the efforts he

has made to secure an attorney. See Jackson v. Cain, 864 F.2d 1235, 1242 (5th Cir. 1989) (noting

that the plaintiff had “failed to demonstrate that he was unable to secure private counsel” in finding

that the trial court did not err in denying the plaintiff’s motion for appointment of counsel); see

also Ulmer, 691 F.2d at 213 (district court may require a showing as to what effort has been made

to secure private counsel prior to determining whether exceptional circumstances exist). Although

the Court considered Plaintiff’s motion without requiring him to provide evidence of his efforts to

secure private counsel, including names of attorneys contacted and dates of the attempted contact,

the Court will likely require that before considering any the future request. In the instant motion,

Plaintiff has not shown that exceptional circumstances exist. Therefore, the Court will deny

Plaintiff’s motion for appointment of counsel.

        However, considering that this case is in the early stage of litigation, the Court will deny

the motion without prejudice. Should this case proceed to a more advanced stage of litigation,

Plaintiff would not be prohibited from again moving for appointment of counsel should he find it

necessary. See Harmon, 2015 WL 153697, at *2.




                                                    4
Case 3:19-cv-00335-PRM-MAT Document 42 Filed 05/29/20 Page 5 of 5
